Citation Nr: 0507106	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  04-09 421 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic liver disease 
without cirrhosis.


ATTORNEY FOR THE BOARD

Chantal Lambert


INTRODUCTION


The veteran had active military service from June 1964 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the RO which denied service connection for 
hepatitis.


FINDINGS OF FACT

The veteran's current hepatitis is shown to be due to the 
abuse of ethanol.


CONCLUSION OF LAW

The claim of service connection for hepatitis is denied by 
operation of law.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.301 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed June 2003 rating decision, a November 
2003 statement of the case (SOC), and a supplemental 
statement of the case dated in June 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
claim of service connection for hepatitis.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in a May 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in May 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Board observes that VA's duty to assist has also been 
fulfilled.  In this regard, throughout this appeal process, 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).



II. Factual Background

The veteran's service medical records show that in July 1966 
he was treated for possible hepatitis.  There was a notation 
suggesting he was being admitted due to infectious hepatitis.  
Subsequent medical records from August to November 1966 show 
that the veteran received follow-up treatment for hepatitis 
and that he was doing well.  

In February 2003, the veteran filed a claim of service 
connection for hepatitis.  Postservice medical records also 
show medical treatment/evaluation referable to hepatitis.  A 
March 2003 medical record reveals that the veteran had a 
negative hepatitis profile.  A November 2003 hospital summary 
notes that the veteran had a past history which was 
significant for ethanol abuse, and that he had essentially 
decreased his abuse to 3 beers a day 7 months ago.  The 
discharge diagnosis was hepatitis, probably alcoholic.

A May 2004 VA examination report reveals that the veteran 
reported a history of abusing alcohol during and after 
service.  The examiner noted that a hepatitis panel showed no 
viral hepatitis.  The examiner diagnosed ethanol liver 
disease with cirrhosis.  The examiner noted that the claims 
file was not available for review and that as a result he was 
not able to comment on the cause of hepatitis while in the 
military.  

An addendum to the May 2004 VA examination report shows that 
the examiner was forwarded the veteran's service medical 
records and that he had reviewed the records.  He 
specifically addressed findings noted in the veteran's 
service medical records.  He also noted that a November 2003 
hepatitis profile showed no antibodies for hepatitis A, B, or 
C.  He therefore concluded that he doubted that the hepatitis 
the veteran had in the service was of infectious etiology.  
He stated that if the in-service hepatitis was caused by 
ethanol, then the November 2003 episode of acute hepatitis 
with underlying cirrhosis caused by ethanol, was as likely as 
not related to the episode of hepatitis during service, 
otherwise if would be least likely than not.

III.  Analysis

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.

Also amended was 38 U.S.C.A. § 105(a) to provide that, 
effective for claims filed after October 31, 1990, an injury 
or disease incurred during active service will not be deemed 
to have been incurred in line of duty if the injury or 
disease was a result of the person's own abuse of alcohol or 
drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...."  38 C.F.R. § 
3.301(d).  38 C.F.R. § 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.

The current medical findings do not show that the veteran has 
viral or infectious hepatitis.  His postservice hepatitis has 
been associated with alcohol abuse.  A November 2003 hospital 
summary notes that the veteran had a past history which was 
significant for ethanol abuse, and that he had essentially 
decreased abuse to 3 beers a day 7 months ago.  The hospital 
report revealed a diagnosis of hepatitis, probably alcoholic.  
Furthermore, the veteran, on VA examination in May 2004, gave 
a history of abusing alcohol during service and after 
service.

The provisions discussed hereinabove clearly preclude the 
granting of benefits for disability that result from the 
veteran's abuse of alcohol.  Where a claim is for a benefit 
not provided by law, it is properly denied.  See Sabonis v. 
Brown, 6 Vet. App. at 426, 430.  As hepatitis has been 
associated with the veteran's abuse of alcohol and the 
veteran's claim of service connection for hepatitis was filed 
in February 2003, long after the effective date of OBRA 1990, 
it lacks legal merit and must be denied by operation of law.


ORDER

Service connection for hepatitis is denied.



	                        
____________________________________________
	Kimberly Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


